Citation Nr: 0821169	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1967 
and from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified before a Decision Review Officer at the 
RO in December 2006.  A transcript of the hearing has been 
associated with the record.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received after 
the enactment of the VCAA.  

A letter dated in March 2005 discussed the evidence necessary 
to support the veteran's claim.  He was asked to complete a 
questionnaire and provide information pertaining to private 
and VA treatment of his claimed PTSD.  The evidence of record 
was listed and the veteran was told how VA would assist him 
in obtaining additional evidence.  

A December 2005 letter advised the veteran that VA had 
requested identified private treatment records, but that it 
was his responsibility to ensure that they were received.  

An additional December 2005 letter discussed the veteran's 
reported stressors, noting that they must be verifiable.  It 
described the steps taken by VA in effort to verify the 
veteran's claimed stressors and indicated that additional 
information was necessary.  

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Factual Background

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  His service personnel 
records reflect that he served as a supply specialist and do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  On discharge examination, the veteran 
denied nervous trouble of any sort.  The report of a periodic 
examination conducted by the Army National Guard in December 
1973 indicates that the veteran was psychiatrically normal.  

In an April 2005 statement, the veteran described his claimed 
stressors.  He indicated that his tour in Vietnam was spent 
at L.Z. Betty and that the site came under attack many times.  
He stated that he was a supply specialist but did whatever 
was required, to include manning a machine gun and going on 
several convoys to deliver supplies.  He described a battle 
that occurred in February 1969 and stated that he received 
the Bronze Star as a result.  

An April 2005 assessment report from Scott and White Hospital 
notes the veteran's report of service in Vietnam.  He 
indicated that he had dreams about "service related deals" 
in Vietnam.  The assessment was depression/PTSD.  The veteran 
was referred to psychology.

A May 2005 treatment record from Scott and White Hospital 
indicates the veteran's report of recurring dreams regarding 
Vietnam.  The diagnoses included depressive disorder and 
PTSD.   A June 2005 record also contains a diagnosis of PTSD 
and notes that the veteran continued to have dreams about 
Vietnam.

In December 2005, the RO notified the veteran that its 
attempts to verify the veteran's information indicated that 
the company to which he claimed to be attached was stationed 
at Cam Rahn Bay, and that L.Z. Betty was the home of the 3rd 
Brigade, 506th Infantry, 101st Airborne Division.  The veteran 
was asked for additional information, to include any orders 
showing that he was sent to L.Z. Betty.  He was told that his 
assignments must be corroborated.  He was also asked to 
provide verification that he had received the Bronze Star 
Medal.  

Subsequently in December 2005 the veteran submitted a letter 
from a friend with whom he had served in Vietnam.  The author 
verified the veteran's April 2005 statement.  He noted that 
the veteran that on one occasion, three or four bodies were 
laid outside the veteran's working and living quarters on the 
runway and he stayed with them until a plane took them away.  
He stated that he was on a convoy with the veteran when they 
could not get any fire power to escort them.  

A VA examination was carried out in March 2006.  The examiner 
noted that he had reviewed the claims file to include the 
veteran's service personnel records.  He noted that the DA 
Form 20 was very sloppy, with multiple corrections, at least 
two typefaces, and handwritten entries.  He reviewed the 
veteran's military history, to include his report that he 
served at L.Z. Betty and was present for a February 1969 
attack.  The veteran reported considerable combat activity 
during his time at L.Z. Betty.  He indicated that he had to 
load Vietnamese bodies onto a three-quarter ton truck and 
that he worked at the morgue, helping to clean up bodies and 
put them into body bags.  He stated that he took convoys to 
fire bases and that he was under attack a couple of times and 
saw a few boys get killed.  The examiner indicated that he 
attempted to verify the veteran's report that an ammunition 
dump was blown up, and that he obtained information from an 
unofficial history that one was blown up in February 1968, 
prior to the veteran's arrival.  He concluded that compared 
to usual levels for combat troops, and per the amount and 
type of activity reported at or near L.Z. Betty for the 
period from December 1968 through December 1969, the 
veteran's combat exposure was probably low.  He noted that 
some personnel records reflected the award of the Bronze Star 
without the "V" device, reflecting that it was not awarded 
for combat.  

On mental status examination, there were no psychotic 
symptoms.  Eye contact was good, and the veteran reported 
vague suicidal thoughts without intention or plan.  The 
ability to maintain personal hygiene and other basic 
activities of daily living was noted to be excellent.  The 
veteran was oriented.  His long-term memory was fair and his 
short-term memory was intact.  Panic attacks were not 
reported.  The veteran reported a depressed mood and 
occasional anxiety.  He reported occasional nightmares.  The 
examiner indicated that he suspected malingering because 
there seemed to be some exaggeration regarding the amount of 
activity at L.Z. Betty during the veteran's stay there, and 
contradictory reports as to whether he was in fact there.  
Regarding documentation of the veteran's stressors, the 
examiner related that he was unsure whether the veteran was 
involved in the reported stressful experiences.  He concluded 
that the veteran did not meet the stressor criterion for a 
diagnosis of PTSD.  He noted that the veteran reported 
nightmares but that they were mild in severity.  Although the 
veteran reported avoidance and numbing, he stated that he was 
an officer at a VFW hall.  He did not display any exaggerated 
startle to environmental noises and denied extreme 
irritability.  He was not hypervigilant.  His concentration 
was good.  The diagnosis was nightmare disorder by history.

In a July 2006 addendum, the examiner indicated that he had 
ruled out a diagnosis of PTSD because the veteran did not 
meet the stressor criterion in his response to a potentially 
traumatic event.  He also indicated that the veteran did not 
meet the criterion of avoidant symptoms.  He stated that the 
veteran denied two of five possible symptoms of increased 
arousal and the other three (hyper vigilance, difficulty 
concentrating, and exaggerated startle response) were tested 
and found to be absent.  He also noted that the veteran's 
self report did not support clinically significant impairment 
recently, other than mild problems associated with 
depression.  He concluded that even if he conceded that the 
alleged stressful events occurred, the veteran's reported and 
observed symptoms and history did not meet the criteria for a 
diagnosis of PTSD, and therefore such a diagnosis was ruled 
out.

A VA discharge summary for a hospitalization from August 30 
to August 31, 2006 indicates a discharge diagnosis of PTSD.  
The veteran was hospitalized for suicidal thoughts.  He 
reported isolation, nightmares, and flashbacks.  

A September 2006 VA consultation report includes a review of 
the veteran's history.  Upon interview and psychometric 
testing, the provider indicated that the veteran had sub-
clinical levels of PTSD.  He noted that while the veteran was 
able to provide a description of combat-related trauma, his 
response was more of understandable sadness and grief.  The 
provider indicated that the VA examiner had reached a similar 
conclusion.  He stated that the veteran's most salient 
presenting issues appeared to reflect those indicative of  a 
depressed mood.  The diagnosis was depressive disorder, not 
otherwise specified.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

While private records reflect a diagnosis of PTSD, they do 
not include a discussion of the underlying basis for such a 
diagnosis.  On the other hand, the VA examiner and a VA 
provider both concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The VA examiner carefully 
explained, both in the examination report and a subsequent 
addendum, the basis for his conclusion.  The VA provider, as 
reflected in the September 2006 consultation report, agreed 
with the examiner and also stated that the veteran did not 
meet the criteria for such a diagnosis.  
Because these VA reports reflect a full review of the 
veteran's history, complete examinations, and include the 
underlying rationale for the conclusions, the Board finds 
that they may be afforded more probative value than the 
conclusory, unsupported diagnoses contained in treatment 
reports from the private hospital.  In essence, the probative 
evidence establishes that the veteran does not have PTSD.  
Therefore, service connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


